     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     TAMIKA N. WYCHE ESQUIRE
     LAW OFFICES OF DAVID PAUL DANIELS,
     LLC
     2985 Yorkship Square, Suite 1A
     Camden, New Jersey 08104
     (856) 338-0411                                     Case No.:                  17-19000
                                                                             ____________________
     TW 06502006
                                                        Chapter:                      13
                                                                             ____________________


     In Re:                                             Adv. No.:            ____________________
     SAKIA T. HILL.                                     Hearing Date:        ____________________

                                                        Judge:                       JNP
                                                                             ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Satonya Neal                :

           ☐ represent ______________________________ in the this matter.

                                             Tamika N. Wyche, Esquire
           ☐ am the secretary/paralegal for ___________________________, who represents
           ______________________________
           Sakia T. Hill                  in the this matter.

           ☐ am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                       July 14, 2021       , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              MODIFIED CHAPTER 13 PLAN



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           July 14, 2021                               /s/Satonya Neal
                                                       __________________________________
                                                       Signature
Name and Address of Party Served       Relationship of               Mode of Service
                                      Party to the Case
Isabel C. Balboa                   Trustee                ☐ Hand-delivered
535 Route 38
                                                          ☐ Regular mail
Suite 580
Cherry Hill, NJ 08002                                     ☐ Certified mail/RR
                                                          ☐ E-mail
                                                          ☐ Notice of Electronic Filing (NEF)
                                                          ☐ Other _____________________
                                                            (as authorized by the court *)

Attention: Managing Agent          Creditor               ☐ Hand-delivered
PennyMac Loan Services, LLC
6101 Condor Dr., Ste. 200                                 ☐ Regular mail
Moorpark, CA 93021                                        ☐ Certified mail/RR
                                                          ☐ E-mail
                                                          ☐ Notice of Electronic Filing (NEF)
                                                          ☐ Other _____________________
                                                            (as authorized by the court *)

Powers Kirn, LLC                   Creditor's Attorney    ☐ Hand-delivered
728 Marne Highway, Ste., 200
Moorestown, NJ 08057                                      ☐ Regular mail
                                                          ☐ Certified mail/RR
                                                          ☐ E-mail
                                                          ☐ Notice of Electronic Filing (NEF)
                                                          ☐ Other _____________________
                                                            (as authorized by the court *)

                                                          ☐ Hand-delivered
                                                          ☐ Regular mail
                                                          ☐ Certified mail/RR
                                                          ☐ E-mail
                                                          ☐ Notice of Electronic Filing (NEF)
                                                          ☐ Other _____________________
                                                            (as authorized by the court *)



                                          2
Name and Address of Party Served    Relationship of               Mode of Service
                                   Party to the Case
                                                       ☐ Hand-delivered
                                                       ☐ Regular mail
                                                       ☐ Certified mail/RR
                                                       ☐ E-mail
                                                       ☐ Notice of Electronic Filing (NEF)
                                                       ☐ Other _____________________
                                                         (as authorized by the court *)

                                                       ☐ Hand-delivered
                                                       ☐ Regular mail
                                                       ☐ Certified mail/RR
                                                       ☐ E-mail
                                                       ☐ Notice of Electronic Filing (NEF)
                                                       ☐ Other _____________________
                                                         (as authorized by the court *)

                                                       ☐ Hand-delivered
                                                       ☐ Regular mail
                                                       ☐ Certified mail/RR
                                                       ☐ E-mail
                                                       ☐ Notice of Electronic Filing (NEF)
                                                       ☐ Other _____________________
                                                           (as authorized by the court *)

                                                       ☐ Hand-delivered
                                                       ☐ Regular mail
                                                       ☐ Certified mail/RR
                                                       ☐ E-mail
                                                       ☐ Notice of Electronic Filing (NEF)
                                                       ☐ Other _____________________
                                                         (as authorized by the court *)




                                       3
Name and Address of Party Served                Relationship of                    Mode of Service
                                               Party to the Case
                                                                        ☐ Hand-delivered
                                                                        ☐ Regular mail
                                                                        ☐ Certified mail/RR
                                                                        ☐ E-mail
                                                                        ☐ Notice of Electronic Filing (NEF)
                                                                        ☐ Other _____________________
                                                                          (as authorized by the court *)

                                                                        ☐ Hand-delivered
                                                                        ☐ Regular mail
                                                                        ☐ Certified mail/RR
                                                                        ☐ E-mail
                                                                        ☐ Notice of Electronic Filing (NEF)
                                                                        ☐ Other _____________________
                                                                          (as authorized by the court *)

                                                                        ☐ Hand-delivered
                                                                        ☐ Regular mail
                                                                        ☐ Certified mail/RR
                                                                        ☐ E-mail
                                                                        ☐ Notice of Electronic Filing (NEF)
                                                                        ☐ Other _____________________
                                                                          (as authorized by the court *)

                                                                        ☐ Hand-delivered
                                                                        ☐ Regular mail
                                                                        ☐ Certified mail/RR
                                                                        ☐ E-mail
                                                                        ☐ Notice of Electronic Filing (NEF)
                                                                        ☐ Other _____________________
                                                                          (as authorized by the court *)

* May account for service by fax or other means as authorized by the court through the issuance of an Order
Shortening Time.
                                                                                                         rev.8/1/15

                                                   4
